         Case 3:21-cv-00283-B Document 1 Filed 02/08/21               Page 1 of 5 PageID 1



                                  IN THE UNITED STATES DISTRICT COURT
                                  FOR THE NORTHERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

LEVERNE FIELDS,                                   §
      Plaintiff,                                  §
                                                  §
v.                                                §            CIVIL ACTION NO. 3:21-cv-00283
                                                  §
THE KROGERS CO. AKA KROGER TEXAS L.P.             §                   JURY DEMANDED
      Defendant.                                  §

                                    DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

          Pursuant to the terms and provisions of 28 U.S.C. §§ 1441 and 1446, Defendant Kroger

Texas L.P., erroneously identified as “The Krogers Co. aka Kroger Texas L.P.” (“Defendant”) in

the cause styled “Laverne Fields v. The Krogers Co. aka Kroger Texas L.P.” originally pending as

Cause No. DC-21-00892 in the 191st Judicial District Court of Dallas County, Texas, files this

Notice of Removal of the cause to the United States District Court for the Northern District of

Texas, Dallas Division.

                                                   I.
                                          BASIS FOR REMOVAL

          The basis of the removal of this action is diversity jurisdiction under 28 U.S.C. § 1332. In

particular, diversity jurisdiction exists in this case because there is complete diversity of

citizenship between the parties, Defendant is not a citizen of the State of Texas, and the

amount in controversy exceeds $75,000.00, exclusive of interest and costs.1




     1    See 28 U.S.C. § 1332 (2020).



                                                  -1-
     Case 3:21-cv-00283-B Document 1 Filed 02/08/21                  Page 2 of 5 PageID 2



                                               II.
                                    DIVERSITY JURISDICTION

       Plaintiff, at the time of the initial filing of this action and at the current time of the

removal of this action, was and is a citizen, resident, and domicile of the State of Texas.

       Defendant, The Kroger Co., erroneously identified as “The Krogers Co.,” at the time of

the initial filing of this action and at the time of the removal of this action, was and is a

corporation formed under the laws of Ohio with its principal place of business in Ohio. The

Kroger Co. has never been a resident of, incorporated in, or had its principal place of business in

the State of Texas.

       Real-Party-in-Interest, Kroger Texas L.P., at the time of the initial filing of this action and

at the time of the removal of this action, was and is a limited partnership formed under the

laws of Ohio. The general partner of Kroger Texas L.P. is KRGP Inc., an Ohio corporation with its

principal place of business in Ohio. The only limited partner is KRLP Inc., an Ohio corporation

with its principal place of business in Ohio. Neither KRGP Inc. nor KRLP Inc., the only two

partners of Kroger Texas L.P., has ever been a resident of, incorporated in, or had its principal

place of business in the State of Texas.

                                              III.
                                     FACTUAL BACKGROUND

       Plaintiff claims that, on or about February 9, 2019, Plaintiff was injured when the sliding

entrance doors closed and slammed on her shoulders and head while she was trying to enter

the Kroger store located at 9140 Forest Lane, Dallas, Texas. Plaintiff filed suit on January 21,

2021, in the 191st Judicial District Court of Dallas County, Texas, alleging negligence, premises

liability, and respondeat superior causes of action against Defendant.



                                                -2-
        Case 3:21-cv-00283-B Document 1 Filed 02/08/21                            Page 3 of 5 PageID 3



                                                  IV.
                                       THE AMOUNT IN CONTROVERSY

         Plaintiff judicially admits in her Original Petition that she is seeking damages of

$750,000.00.2 Specifically, Plaintiff seeks damages for past and future medical expenses, past

and future physical pain and suffering, past and future physical impairment, past and future

mental anguish, past loss of earnings, and past loss of consortium.3 As a result, the amount in

controversy in this case exceeds $75,000.00, exclusive of interest and costs, and this case is

removable.4

                                                     V.
                                               REMOVAL IS TIMELY

         This removal is timely because it is filed “within thirty days after receipt, through service

or otherwise, of a copy of an amended pleading, motion, order or other paper from which it

may first be ascertained the case is one which is or has just become removable.”5 Defendant

first became aware this case was removable on or about January 29, 2021, when Defendant

was served with Plaintiff's Original Petition. Accordingly, this removal is timely because it is

made within thirty days after the receipt by Defendant of the document that first demonstrated

the case was removable. Moreover, more than one year has not passed since the

commencement of the action in state court on January 21, 2021.6




    2
         See Plaintiff’s Original Petition attached hereto as Exhibit 2.
    3
         Id.
    4   See S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 492 (5th Cir. 1996); see also Laughlin v. Kmart Corp., 50
S.W.3d 871, 873 (10th Cir. 1995) (amount in controversy is ordinarily determined by allegations in complaint).
    5    28 U.S.C. § 1446(b).
    6    See id.



                                                          -3-
     Case 3:21-cv-00283-B Document 1 Filed 02/08/21                  Page 4 of 5 PageID 4



                                                VI.
                                              VENUE

       Venue is proper in this district under 28 U.S.C. § 1441(a) because this district and

division embrace the county in which the removed action has been pending.

                                           VII.
                                 PROCEDURAL REQUIREMENTS

       Defendant filed with the Clerk of the 191st Judicial District Court of Dallas County, Texas

a Notice of Filing Notice of Removal to Federal Court contemporaneously with the filing of this

Notice of Removal.

       Pursuant to Local Rule 81.1, the following documents are attached hereto for the

Court’s reference:

       (1)     State court docket sheet (as of February 8, 2021);

       (2)     Plaintiff's Original Petition (filed January 21, 2021) with Service of Citation; and

       (3)     Defendant’s Original Answer (filed February 5, 2021).

       Also, in compliance with Local Rule 81.1, Defendant has filed the following documents

with the Notice:

               •      Civil Cover Sheet

               •      Supplemental Civil Cover Sheet

               •      Certificate of Interested Persons

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that this case be

removed to the United States District Court for the Northern District of Texas, Dallas Division.




                                                -4-
     Case 3:21-cv-00283-B Document 1 Filed 02/08/21            Page 5 of 5 PageID 5



                                          Respectfully submitted,
                                           /s/ Jack Ormond
                                          B. Kyle Briscoe
                                          Attorney-in-charge
                                          State Bar No. 24069421
                                          kbriscoe@peavlerbriscoe.com
                                          Jack Ormond
                                          State Bar No. 24037217
                                          jormond@peavlerbriscoe.com
                                          PEAVLER|BRISCOE
                                          2215 Westgate Plaza
                                          Grapevine, Texas 76051
                                          214-999-0550 (telephone)
                                          214-999-0551 (fax)
                                          ATTORNEYS FOR DEFENDANT


                                  CERTIFICATE OF SERVICE

       I certify that document was served on counsel of record in accordance with the Federal
Rules of Civil Procedure on February 8, 2021 using the Court’s ECF system.

                                          /s/ Jack Ormond
                                          Jack Ormond




                                            -5-
